WIGGINTON, Judge.
We affirm the order of the trial court terminating the parents’ rights to F.M., Jr. After carefully studying the record and authority cited, and after receiving the benefit of argument by counsel on behalf of the parties, we are unable to say that “no one could reasonably find the evidence to be clear and convincing.” In the Interest of D.J.S. and J.S.G., 563 So.2d 655, 662 (Fla. 1st DCA 1990).
However, we must reverse that portion of the final order allowing the mother to retain visitation rights. Apparently, the court’s attention was never directed to section 39.47(2), Florida Statutes (1989), which denies the natural parents any knowledge, at any time after the order terminating parental rights is entered, “of the whereabouts of the child or of the identity or location of any person having the custody *1199of or having adopted the child.” Accordingly, we strike that portion of the order making allowance for such visitation.
SMITH and KAHN, JJ., concur.